 

Case 2:19-cv-01430-JLR Document 13-1 Filed 10/16/19 Page 1 of 2

 

 

 

 

 

 

 

 

1 HONORABLE JAMES L. ROBART
2
3
4
5
6
7
8 IN THE UNITED STATES DISTRICT COURT
9 FOR THE WESTERN DISTRICT OF WASHINGTON
10]
DAVID BORDEN, individually, and on Case No. 2:19-cy-01430
11 || behalf of all others similarly situated, |
[PROPOSED ORDER] MODIFYING
12 Plaintiff, DATE BY WHICH DEFENDANT'S
v. RESPONSE TO THE COMPLAINT IS
13 DUE
EFINANCIAL, LLC, a Washington Limited
14) Liability Company,
15 Defendant.
16
M7 This matter comes before the Court on the Plaintiff's Second Unopposed Motion to
18
Modify Date by Which Defendant’s Response to the Complaint is Due (the “Motion”), Having
19
30 reviewed the Motion, and good catise appearing, the Court approves the Plaintiff's Motion, and
91 it is HEREBY ORDERED THAT:
99 Defendant shall respond to the Complaint on, or before, October 31, 2019.
23 PURSUANT TO MOTION, IT IS SO ORDERED
24
25 _ayot C) he
Dated this day of Ockvloer , BOI LS hte ,
26
HON. J SL. ROBART
27

 

United States District Judge

DBS|LAW

A Professional Limited Llabillty Company
155 NE 100" Street, Sulte 205 Seattle, WA 98125
p: 206.486.3802 | f 206.973.8737

 

 
eo of ss) AN

10
11

Case 2:19-cv-01430-JLR Document 13-1 Filed 10/16/19 Page 2 of 2

Presented by:

{sf Joshua A, Glickman

Joshua A. Glickman, Esq.
Admitted Pro Hac Vice

Joshua A. Glickman, Esq.
Kansas Bar No. 25889

Florida Bar No. 43994
josh@sjlawcollective.com

Social Justice Law Collective, PL
6709 W, 119th St., #198
Overland Park, KS 66209

(913) 213-3064

/sf Daniel J. Bugbee
Daniel J. Bugbee
WSBA No. 42412
Dominique R. Scalia
WSBA No. 47313

 

 

 

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

155 NE 100 St., Suite 205
Seattle, WA 98125
Tel: (206) 489-3819

 

DBS|LAW |

A Professional Limited Llablilty Company
165 NE 100" Street, Suite 205 Seattie, WA 98125
po! 206.489.3802 | f: 206.973.8737

 

 
